TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00524-CV



                                   Johnny Lee Vela, Appellant

                                                 v.

      The Attorney General for The State of Texas and Amanda Huckaby, Appellees


   FROM THE DISTRICT COURT OF BASTROP COUNTY, 423RD JUDICIAL DISTRICT
   NO. 4232510, HONORABLE CHRISTOPHER DARROW DUGGAN, JUDGE PRESIDING



                               MEMORANDUM OPINION


               This appeal was abated to permit Appellant Johnny Lee Vela to pursue a bill of

review proceeding in the trial court. Vela has filed an unopposed motion to reinstate the appeal and

dismiss it as moot, informing the Court that the district court has granted Vela’s bill of review and

set aside the default judgment that was the subject of this appeal. The Attorney General for the

State of Texas subsequently filed a notice of nonsuit of the underlying proceedings. Vela’s

appeal is therefore moot.      Accordingly, we reinstate the appeal and dismiss it for lack of

subject-matter jurisdiction.
                                           _____________________________________________

                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed as Moot

Filed: October 28, 2014




                                              2